United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                     August 30, 2018 
                                              
                                          Before 
 
                         DANIEL A. MANION, Circuit Judge 
                          
                         DAVID F. HAMILTON, Circuit Judge 
                          
                         AMY C. BARRETT, Circuit Judge 
No. 17‐3314 
 
ANTHONY KAMINSKI,                                    Appeal from the United States District 
      Plaintiff‐Appellant,                           Court for the Northern District of Indiana, 
                                                     South Bend Division. 
      v.                                              
                                                     No. 16‐CV‐514 
NANCY A. BERRYHILL,                                   
Acting Commissioner of Social Security,              Jon E. DeGuilio, 
      Defendant‐Appellee.                            Judge. 
                                                      
                                        O R D E R 
       The Acting Commissioner of Social Security has filed a petition for panel 
rehearing in which she requests that the panel remove two words from a sentence of the 
opinion issued on July 9, 2018. The sentence, which appears on page 9 of the slip 
opinion, states: “At the fifth step, the burden of proof and persuasion is on the agency.” 
The Acting Commissioner requests that we remove the two words “and persuasion” so 
that the sentence at issue reads, “At the fifth step, the burden of proof is on the agency.” 
       The petition for rehearing is GRANTED. The sentence on page 9 of the slip 
opinion that reads: “At the fifth step, the burden of proof and persuasion is on the 
agency” is hereby AMENDED to read only “At the fifth step, the burden of proof is on 
the agency.” In addition, the citation to Maresh v. Barnhart on page 9 is AMENDED to 
indicate the case was from the Eighth Circuit, so that the citation reads: “Maresh v. 
Barnhart, 438 F.3d 897, 901 (8th Cir. 2006) . . . .” No separate amended opinion will be 
issued.